DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Non-statutory Double Patenting rejection has been withdrawn due to the filing of a Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimers, filed on 2/25/2021, have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Allowable Subject matter
Claims 1-27 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record (Figlin (US 20110197277), Palumbo (US 20150089647), and Spertus (US 8938808)), discloses a method performed by data processing apparatus, the method comprising: receiving, by a computing device, a message from outside of a network addressed to a device inside the network, the message containing a data object; executing the data object by the computing device; 
None of the prior arts of record alone or in combination teaches while executing the data object, determining i) if the data object has requested a sensitive action before attempting an interaction with a user or else ii) if the data object has not requested a sensitive action before attempting an interaction with the user; in response to determining that the data object has requested the sensitive action before attempting an interaction with 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reza (US 20140310382): Methods are provided for determining, based on input parameters associated with a computing device and a network over which the computing device is connected to another computing device (such as a server), suitable transport parameters for requesting and receiving data, where the transport parameters are determined for efficient transmission with less susceptibility to interruptions and delays. The input parameters may be provided continuously in order to determine, on a real-time or near real-time basis, continuously updated transport parameters.
Jolfaei (US 20050177630): Systems and techniques for service analysis at a data distribution device may be able to receive a request for service analysis of a session. Additionally, the systems and techniques may be able to determine whether data relevant to the service analysis is available and, if relevant data is available, insert the relevant data in a specified memory.
However, none of the listed references, whether alone or in combination, teaches:  
None of the prior arts of record alone or in combination teaches while executing the data object, determining i) if the data object has requested a sensitive action before attempting an interaction with a user or else ii) if the data object has not requested a sensitive action before attempting an interaction with the user; in response to determining that the data object has requested the sensitive action before attempting an interaction with the user, classifying the data 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498                 

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498